960 F.2d 151
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Luke DEGRAND and Karen Kies Degrand, Plaintiffs-Appellants,v.MOTORS INSURANCE CORPORATION, a foreign corporation,Defendant-Appellee.
No. 89-2487.
United States Court of Appeals, Seventh Circuit.
Argued Feb. 15, 1990.Decided April 22, 1992.

Before BAUER, Chief Judge, and CUDAHY and POSNER, Circuit Judges.

ORDER

1
This is an appeal in a declaratory judgment action founded upon diversity jurisdiction.   The following question of law is determinative of this appeal:


2
Does Illinois law require insurers to offer underinsured motorist coverage (and, if so, in what amount) to automobile purchasers who opt for uninsured motorist coverage at the minimum statutory level?


3
In a prior opinion in this case we certified this question to the Illinois Supreme Court pursuant to Circuit Rule 52.   DeGrand v. Motors Ins. Corp., 903 F.2d 1100 (1990).   That court has issued an opinion answering the certified question in the negative.   DeGrand v. Motors Ins. Corp., 588 N.E.2d 1074 (1992).   The district court in the present case correctly anticipated the Illinois Supreme Court's answer to the question.  DeGrand v. Motors Ins. Corp., No. 88-C-5524, 1989 WL 68400 1989 U.S.Dist. LEXIS 7726 (N.D.Ill. June 14, 1989).   The judgment of the district court is therefore AFFIRMED.